Citation Nr: 0033342	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  98-16 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for the veteran's service-connected right pronator teres 
syndrome.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from January 1992 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for right 
pronator teres syndrome and assigned a noncompensable 
evaluation, effective October 5, 1996.  The veteran perfected 
a timely appeal of this determination to the Board.

In November 1998, the RO increased the initial evaluation of 
the veteran's right pronator teres syndrome to 10 percent, 
effective October 5, 1996.  Because the increase in the 
evaluation of the veteran's right pronator teres syndrome 
does not represent the maximum available rating available for 
this disability, the veteran's claim for a higher evaluation 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993).  Further, because the veteran has disagreed with the 
initial rating assigned for her service-connected right 
pronator teres syndrome, the Board has recharacterized this 
claim on the title page as involving the propriety of the 
initial evaluation.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).


REMAND

The veteran argues that a higher rating is warranted for her 
right pronator teres syndrome due the pain and corresponding 
functional impairment that is attributable to the disability.  
In addition, in written argument, the veteran's 
representative, citing DeLuca v. Brown, 8 Vet. App. 202 
(1995) and 38 C.F.R. § 4.40 and 4.45, essentially echoed her 
contention.  The Board observes that, in DeLuca, the United 
States Court of Veterans Appeals (now known as the United 
States Court of Appeals for Veterans Claims) (Court) held 
that, in adjudicating the issue of entitlement to a higher 
rating for a musculoskeletal disability, VA must consider 
application of 38 C.F.R. § 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint, 
that those factors are not contemplated in the relevant 
rating criteria, and that such can provide a basis for a 
higher schedular evaluation.  

In this regard, the Board observes that, during the course of 
this appeal, the veteran was afforded VA examinations in 
March and October 1998.  A review of these examination 
reports shows that the examiner did not consider the DeLuca 
factors.  As such, this matter must be remanded for the 
veteran to undergo another VA examination.  

In addition, the record shows that, in June and August 1998, 
the veteran underwent surgery to treat her right pronator 
teres syndrome.  Neither operative report, however, has been 
associated with the claims folder.  Further, a review of the 
claims folder reveals that the veteran has received treatment 
for this disability at the Salem, Virginia, VA Medical Center 
(Salem VAMC).  Records of her care at the Salem VAMC, 
however, dated subsequent to March 1998, have not been 
associated with the claims folder.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim, however, are constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must obtain 
these treatment records because they might contain diagnostic 
studies and other conclusions that might be determinative in 
the disposition of this claim.  

Further, these hospitalization and treatment records may be 
especially important in this case in light of the Court's 
decision in Fenderson.  In that case, the Court held that 
where, as here, the veteran challenges the initial evaluation 
assigned immediately following the grant of service 
connection, VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  Id. at 126.

Thus, after all outstanding treatment records are associated 
with the claims file, a contemporaneous and thorough VA 
orthopedic examination is required to clarify the nature and 
extent of the veteran's service-connected right pronator 
teres syndrome.  See Colayong v. West, 12 Vet. App. 524, 532 
(1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  In the 
examination report, the examiner should opine whether the 
veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination of her right hand, wrist and/or elbow, and the 
RO must address these factors in adjudicating these claims.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); DeLuca v. Brown, 8 
Vet. App. at 204-7.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for right pronator teres 
syndrome from any other facility or 
source identified by the veteran.  This 
should specifically include any records 
of the veteran's inpatient and outpatient 
treatment at the Salem VAMC, dated since 
March 1998.  The aid of the veteran in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo an appropriate VA 
examination to determine the current 
nature and severity of her service-
connected right pronator teres syndrome.  
It is imperative that the examining 
physician reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND and acknowledges such 
review in the examination report.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should reported in detail.  In the 
examination report, the physician should 
identify all manifestations of the 
veteran's right pronator teres syndrome.  
The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination.  
Further, the examiner should indicate 
whether, and to what extent, the veteran 
experiences functional loss during flare-
ups of pain and/or weakness of as a 
result of the service-connected 
disability.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, she and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


